                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )       Civil Action No. 18-1069
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )
RICHARD COLLINS,                             )
                                             )
                      Defendant.             )


                                            ORDER

       For the purposes of the bench trial, and as relates to the standard-of-review in

determining the validity of the FBAR penalty, the Court will follow the persuasive-authority

in this Circuit holding that the de novo standard applies. U.S. v. Markus, 2018 WL 3435068, *4

(D. N.J. July 17, 2018) (citing other persuasive authority, and finding de novo review appropriate

because “Section 5321 provides for no adjudicatory hearing before an FBAR penalty is

assessed”); accord Bedrosian v. U.S, 2017 WL 3887520, *1 (E.D. Pa. Sept. 5, 2017) (same).

       IT IS SO ORDERED.



February 12, 2020                                    s/Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge
cc (via ECF email notification):

All Counsel of Record
